Citation Nr: 1201832	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  

The Veteran testified at a September 2011 hearing before the undersigned Veterans Law Judge in Washington, DC. At that time, via his representative he raised a claim for service connection for an acquired psychiatric disorder as secondary to his service-connected low back disability.  
 
The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a separate initial disability rating for associated objective neurologic genitourinary abnormalities (bladder disorder and erectile disorder) is a component part of the Veteran's claim for an increased disability rating for his service-connected residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, though not previously adjudicated explicitly as a separate issue by the RO.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  That issue is the subject of a remand below.

The issues of entitlement to (1) a compensable disability rating for bilateral hearing loss, and (2) a separate initial disability rating for associated objective neurologic genitourinary abnormalities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, is productive of limitation of flexion to 30 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran's residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 3.951, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 20 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

However, during the December 2011 Board hearing the Veteran and his representative explicitly stated that it would satisfy his appeal if the Board granted  (1) a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability and (2) a separate 20 percent disability rating for left lower extremity radiculopathy associated with low back disability, while leaving in place the 40 percent rating for musculoskeletal residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1.  

In this decision, the Board grants the separate 10 and 20 percent disability ratings, respectively, for right and left lower extremity radiculopathies associated with low back disability.  Accordingly, the awards below constitute a full grant of the benefits sought, notwithstanding any potentially associated genitourinary neuropathy addressed in the REMAND.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Merits of the Disability Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed claiming an increase in the level of an already service-connected disability, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the effective date of the current claim forward, based on evidence as to the severity of disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (In a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements and testimony during his September 2011 hearing describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements and testimony must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

The service-connected residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the code for evaluating intervertebral disc syndrome of the spine.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

There are no separate disability ratings in effect for any other neurologic impairment associated with the service-connected low back disability.  But as noted, consideration of any associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of the 40 percent currently in effect for the for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1.  The Board has reviewed the pertinent competent evidence of record including VA treatment records, and the reports of VA examinations in May 2008 and December 2010 during the pendency of the claim.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination report.

As noted above, during the December 2011 Board hearing, the Veteran testified that grants of 10 and 20 percent separate disability ratings, respectively, for right and left lower extremity radiculopathies associated with low back disability, while leaving in place the 40 percent rating for musculoskeletal residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, would satisfy that appeal.  

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show incapacitating episodes that would warrant an evaluation in excess of the existing 40 percent on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least six weeks during any prior 12 month period.  That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

During the May 2008 VA examination the Veteran reported that he had required bed rest for pain relief in the past 12 months, requiring bed rest at least eight times and lasting about two days each time.  The bed rest was not prescribed by a physician.  The Veteran reported that in the past he had been told by physicians to use bed rest for relief.  During the December 2010 VA examination, the Veteran reported that he had increased lumbar pain after walking a distance and had restricted his activity.  He had noticed some twitching in the left lower extremity muscles.  He reported that he did use bed rest for pain relief but the bed rest was not physician prescribed.  

There is no indication in these reports of incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.  None of the treatment records or VA examination reports show complaints or findings of episodes constituting incapacitating episodes as defined by VA, nor is there evidence of a need for bed rest otherwise having a total duration of at least six weeks during any past 12 month period.  See 38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Thus, an evaluation for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, in excess of the 40 percent rating in effect is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  On review, the Board finds that the preponderance of the evidence is against a disability rating in excess of the existing 40 percent for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, on the basis of range of motion under the General Rating Formula.  See 38 C.F.R. § 4.71a,  General Rating Formula.

The findings from the recent VA examinations of May 2008 and December 2010 are in essence consistent with the remainder of the clinical record during the appeal period.  During the May 2008 VA examination the Veteran reported complaints of pain in the lumbar area preventing him from walking more than about one block.  The Veteran reported having flare-ups of increased lumbar pain precipitated by walking and prolonged standing, which occurred about three times a week and would last four hours to three days.  The Veteran reported that he used a back brace and cane.  At the December 2010 VA examination the Veteran reported similar complaints.

The May 2008 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was from zero to 44 degrees; and after repetitive motion, was from zero to 30 degrees.   Other ranges of motion-extension, left and right lateral flexion, and left and right rotation-were all abnormal and limited in range, and more so after repetitive motion.  See 38 C.F.R. § 4.71a, Plate V.  There was objective evidence of pain at the nonzero limits on forward flexion and extension, but no other specific signs of pain were noted.  The examiner indicated that the left lateral flexion had a greater decrease in range than that on the right.  The examiner made no findings of any  ankylosis being present.  The examiner commented that he was unable to estimate function in a flare-up without undue speculation, and that the Veteran's history sounded like spinal stenosis, however the imaging studies did not reveal this.

The May 2008 VA examination report contains a diagnosis of lumbar disk disease status post lumbar interbody fusion, with mild spinal stenosis at L3-4 and L4-5.  The examiner concluded with a comment that he was unable to account for all of the Veteran's symptoms and signs.

The December 2010 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was to 34 degrees, and after repetitive motion was to 30 degrees.  Other ranges of motion-extension, left and right lateral flexion, and left and right rotation-were all abnormal and limited in range, and more so after repetitive motion.  See 38 C.F.R. § 4.71a, Plate V.  No objective signs of pain were noted during range of motion testing but the Veteran did move slowly.  The examiner made no findings of any  ankylosis being present.  The examiner commented that he could not estimate function in a flare-up without undue speculation, and that he could not explain all of the Veteran's symptoms.  X-ray examination revealed some lumbar disk disease, compared to the X-ray examination at the May 2008 examination, which showed normal findings except for the metallic internal effusion of L5-S1.  

As indicated in the discussion above, the evidence does not demonstrate that the low back disability musculoskeletal symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Thus an increase in rating on this basis is not warranted.

3.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

An October 2007 VA treatment record show that examination of the lower extremities revealed questionable minimal weakness of the left; and decreased sensory findings in the left S1 distribution.  Deep tendon reflexes were 2+ at the knee and 1+ at the ankle bilaterally.

During VA examination in May 2008 the Veteran reported complaints of constant tingling pain radiation down the left leg from the lumbar area to the left calf that was present about 90 percent of the time, with weakness of the left leg.  He took medication with mild relief but the pain was quite severe.  He reported he could run as much as a mile with much pain and decreased control of the left lower extremity.  

On examination the gait was normal.  On straight leg raising, the Veteran reported that it was painful at less than 10 degrees on the left and at 50 degrees on the right.  The examiner made a finding that objectively, the leg raising test showed very mild discomfort when done to 90 degrees on the left while sitting.  The Veteran reported having decreased sensation to the entire left lower extremity.  The Veteran reported having decreased motor strength of the left lower extremity, and normal motor function on the right.  The examiner noted that the Veteran walked, got on and off the treatment table, and dressed normally without signs of pain.  Results from MRI examination at L5-S1 level in 2005 showed an unremarkable central canal, and moderate right and left foraminal stenosis. 

The May 2008 VA examination report contains a diagnosis of lumbar disk disease status post lumbar interbody fusion, with mild spinal stenosis at L3-4 and L4-5.  The examiner concluded with a comment in part that he could not account for the left lower extremity's absence of sensation and the absence of response of the plantar reflex on the left.  In this regard the examiner further stated that the spinal stenosis may be associated with limitation of walking.

During the December 2010 VA examination the Veteran reported that he had twitching in the left leg muscles and that the left leg was weaker than the right.  On neurological examination there was 3/5 effort with muscle strength.  Sensory examination was intact to sharp sensation, and deep tendon reflexes showed a decrease of the right Achilles reflex.  Knee reflexes were 1+ and equal.

The Veteran is competent to provide evidence regarding the symptoms in the left and right lower extremities, and as to the continuity of the pain symptoms he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).  In addition to complaints given at the above discussed VA examinations, and during treatment, the Veteran testified at a September 2011 Board hearing before the undersigned Veterans Law Judge and reported symptoms regarding his left and right lower extremities.  At that hearing he reported having bilateral neurological problems in the lower extremities.  He testified that the symptoms were worse and more pronounced in the left lower extremity, which had daily pain.  He testified indicating essentially that the left lower extremity was moderately disabling, more than mild, and worse than symptoms of the right lower extremity, which he indicated to be mildly disabling.

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a separate disability rating for the right and left lower extremities for radiculopathy associated with the service-connected low back disability.  Based on the record the Board finds that the right and left lower extremities' symptoms are productive of mild and moderate incomplete paralysis of the sciatic nerves, respectively.  On that basis, the Board finds that the right and left lower extremities warrant disability ratings of 10 and 20 percent, respectively, for radiculopathy in the respective lower extremities associated with the service-connected low back disability.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The Board also finds that the preponderance of the evidence is against granting a disability rating higher than 10 percent for the right lower extremity, or higher than 20 percent for the left lower extremity, for the bilateral neurologic manifestations associated with the service-connected low back disability.   

The evidence does not show that the impairment of the lower extremities is productive of more than mild incomplete paralysis of the sciatic nerve of the right leg, or more than moderate incomplete paralysis of the sciatic nerve of the left leg.  The evidence shows that the right leg condition is productive of findings of some numbness and paresthesias, but not leg or foot weakness, and that the left leg condition does include only some small extent of weakness.  

4.  Other Associated Objective Neurologic Abnormalities

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities associated with the low back disability, other than that addressed (bladder and erectile dysfunction) in the REMAND below, so as to warrant a separate evaluation on that account.  Notably, the reports of VA examination in May 2008 and December 2010 shows that the Veteran reported he had no bowel or bladder problems, though he did report having some bladder problems in hearing testimony in September 2011. 

5.  Consideration of TDIU under Rice

The issue of entitlement to a TDIU has not been certified for appeal.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, however, the Veteran has not claimed and the evidence on file does not show the unemployability of the Veteran due to his service connected low back disability.  Importantly, while the Veteran had a long period of unemployment, he is currently working as reflected in his recent testimony given at the September 2011 hearing before the undersigned Veterans Law Judge.  There the Veteran testified that he was working in a permanent position since the previous January with a current annual salary of $41,000.  Thus, the evidence does not meet the criteria for consideration of TDIU as part and parcel of the claim on appeal.

6.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's associated lower extremity symptoms remained relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the evaluations granted here, the Board finds that the disability rating assigned above as to the right and left lower extremity radiculopathy associated with the residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, is warranted for the entire period of the appeal.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.  

During the December 2011 Board hearing, the Veteran specifically limited his appeal of entitlement to a higher evaluation for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1.  As such, the grants made here of separate 10 and 20 percent disability ratings, respectively, for right and left lower extremity radiculopathies associated with low back disability, constitutes a complete grant of the benefits sought; and consideration of higher evaluations for the low back disability is not for consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


ORDER

A rating in excess of 40 percent for residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, is denied. 

A separate disability rating of 10 percent, but no more, is granted for right lower extremity radiculopathy associated with residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, subject to the law and regulations governing payment of monetary benefits.

A separate disability rating of 20 percent, but no more, is granted for left lower extremity radiculopathy associated with residuals, herniated nucleus pulposus, with mild spinal stenosis at L3-4 and L4-5, status post lumbar interbody fusion at S1, subject to the law and regulations governing payment of monetary benefits.

REMAND

The Veteran reported that he had difficulty hearing and understanding what people say to him, essentially asserting that his bilateral hearing loss impairs his ability to adequately function in an employment context.  At the September 2011 hearing he testified that he had to strain to hear the Veterans Law Judge, and that he could not understand what people say.  Through his representative he reported that there was some indication of a progression of hearing loss over time, as reflected in the findings of VA examinations in January 2009 and December 2010.  

In total, the evidence on file reflects that the Veteran's hearing disability was productive of hearing loss that to some extent results in interference with his employment and has made his job security uncertain.  However, the examiners who conducted the January 2009 and December 2010 VA audiologic examinations did not comment on the specific functional effects of the Veteran's hearing loss disability.  

VA Compensation and Pension hearing examination worksheets were revised recently to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the January 2009 and December 2010 VA examiners did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds them to be inadequate, and finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  As such, the Board has no discretion and must remand this claim.  Id.

Further, at the time of the December 2010 VA examination, the examiner reported that she did not have access to the claims file to review past medical records.  Based on the foregoing, the Board finds the December 2010 VA examination is not adequate for rating purposes to decide the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  
 
In the decision above, the Board adjudicated the service-connected low back disability rating claim under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board reviewed the disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  The results are above.

The Board must also evaluate the disability on the basis of any other objective neurologic abnormalities associated with the low back disability such as bowel or bladder impairment, which should be separately evaluated under appropriate codes.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board requires more information to adjudicate the rating claim with respect to objective neurologic abnormalities involving complaints of genitourinary symptoms, that is, bladder problems and erectile dysfunction.  

The Veteran has testified or reported to VA examiners that he has both bladder and erectile dysfunction.  He is competent on both counts to describe symptoms that would be productive of conditions asserted.  He is not competent to ascribe the reported symptomatologies to his service-connected low back disability.  As no medical professional has addressed this question, pursuant to VA's duty to assist, the Veteran must be afforded an appropriate examination.  

Finally, as the record suggests that the Veteran may be receiving medical care for his hearing loss and genitourinary conditions, on remand the RO must obtain and associate any pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to the relevant hearing low and low back service-connected disabilities, and regarding any genitourinary conditions.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit statements describing fully the symptoms resulting from his hearing loss and genitourinary symptoms including erectile dysfunction and urinary/bladder symptoms, and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examinations as follows:

A.  Genitourinary Examination: schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any genitourinary impairment associated with the Veteran's low back disability, to specifically include reported urinary/bladder problems, and erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.    

The examiner should identify all genitourinary pathology found to be present.  The examiner should conduct all indicated tests and studies.  The examiner must also rule in or exclude diagnoses of chronic genitourinary conditions including erectile dysfunction, and urinary/bladder conditions, as well as any other neurologic abnormalities that may be related to his low back disability.  In doing so, the examiner must specifically discuss the Veteran's report of urinary/bladder pathology and erectile dysfunction, and state whether it is at least as likely as not that any such problem is related to his low back disability.  In doing so, the examiner must report the nature and severity of any such associated neurologic abnormality problems.  The examiner should comment on the Veteran's competent report, as reflected in recent VA examination reports, of related symptoms urinary/bladder conditions, and erectile dysfunction, and the effects of all facets of the low back condition on his ability to work.  All findings and conclusions should be set forth in a legible report.

B.  Hearing Loss Examination:  schedule the Veteran for appropriate VA examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner must fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.

4.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


